Lawrence, Judge:
The proper value for dutiable purposes of certain enameled copper wire covered by the appeals for a reappraisement enumerated in the schedule, attached to and made part of this decision, is before the court for determination.
The parties hereto have entered into a stipulation of fact whereby it has been agreed that the market value or the price of enameled copper wire, manufactured in and exported from West Germany; at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of West Germany, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was the invoice unit price, net, packed. It was further stipulated and agreed that there was no higher foreign value for such or similar merchandise at the time of exportation.
Upon the record before the court, I find and hold that export value, as that value is defined in section 402 (d) of the Tariff Act of 1930 (19 *556U.S.C. § 1402(d)), is the proper basis for determining the value of' the copper wire in controversy and that said value is represented by the invoice unit price, net, packed. As to all other merchandise, the appeals are dismissed.
Judgment will issue accordingly.